PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/311,449
Filing Date: 15 Nov 2016
Appellant(s): Nitsan et al.



__________________
Ashok K. Mannava (Reg. # 45,301)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/08/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/09/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 2, 4-9, 11-15, 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Han et al (US 2011/0145688 A1; hereinafter as Han) in view of Gardner et al. (US 20140033055 A1; hereinafter as Gardner) further in view of Gallo (US 2002/0163546 A1; hereinafter as Gallo).
Claims 10 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Han et al (US 2011/0145688 A1; hereinafter as Han) in view of Gardner et al. (US 20140033055 A1; hereinafter as Gardner) further in view of Gallo (US 2002/0163546 A1; hereinafter as Gallo) and O’Toole et al. (US 20140218400 A1; hereinafter as O’Toole).

(2) Response to Argument
Beginning on page 7 of Appellant’s brief filed on 01/08/2021 (hereinafter referred as Brief), the Appellant argues specific issues, which are accordingly addressed below.  Appellant has elected to argue features recited in independent claim 1, rejected under 35 U.S.C. 103 as being unpatentable over Han, Gardner, and Gallo.  No further arguments were presented addressing the other claims (e.g., dependent claims 2, 4-7, 9-11, 13-20).  Appellant appears to have elected that all of claims 1-2, 4-20 stand and fall together with the arguments of claim 1.



(A) The rejection of claims 1-2, 4-9, 11-15, and 17-20 under 35 U.S.C § 103(a) as being unpatentable over Han in view of Gardner and Gallo should be reversed (see Brief pages 7-11).
With respect to claim 1, Appellant argues that Gallo fails to cure the deficiencies of Han and Gardner.  As a result, if Han, Gardner, and Gallo were somehow combined, as proposed by the Examiner, the proposed combination would still fail to teach or suggest “place the assigned colors over the elements in the still picture to generate a window displaying the elements colored by the assigned colors” (Brief Page 11, lines 14-18).  

Examiner respectfully disagrees and submits that claim 1 is rejected based on the combined teaching of Han, Gardner, and Gallo.  Solely relying on a single reference and disregarding the combined teaching of all the references is not proper when the rejections are based on combinations of references.  This opinion is found in In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Han a system for user interface components load time visualization (see Fig. 7 and ¶¶ 0052-0053), the system is configured to perform:
monitor a load time of each of a plurality of elements of a user interface of the respective element; (Han: see Fig. 15 and ¶¶ 0064-0066; measure information regarding website access; i.e., loading time, loading speed of each favicon.  Figure 17 illustrates a screen {~ interpreted as user interface}, the screen comprises a plurality of favicons (~ interpreted as elements of a user interface}.  Figure 17 is copied down below with annotation for clarity);
assign a color to each of the plurality of elements displayed on the user interface based on the load time of the respective element (Han: see Figs. 17A-17C and ¶¶ 0067, 0068, 0091; loading time or loading speed can be classified and represented using colors.  Han discloses at least in ¶¶ 0063, 0082; an image effect or a plurality of image effects is/are applied to favicon {~ element}, the image effect comprises color control, brightness control, shadow effect, a frame addition, etc.  ¶ 0091 discloses the loading time or the loading speed may be represented using color, figure, an image; for example, the loading time or the loading speed may be represented by adding a badge-shaped icon on each book-mark {book-marks are represented by favicons}, or changing color.. of a relevant website title); and
cause for display, on the user interface, a window displaying the elements colored by the assigned colors (Han: see Figs. 16-17C and ¶¶ 0063, 0079, 0082, 0091; apply and display a different image effect including color control, shadow effect.  Fig. 17A below illustrates a window displaying the elements {favicons}).


    PNG
    media_image2.png
    609
    554
    media_image2.png
    Greyscale


Specifically, Gardner discloses a similar system for displaying data representing load time (see Figs. 16-17) comprising display, on the user interface, a component color map next to the window of the elements, the component color map shows the assigned colors arranged in a scale from a slowest load time to a fastest load time (Gardner: see Figs. 16-17 and ¶¶ 0096, 0097, 0106; key 161 {i.e., interpreted as component color map} is displayed next to the image of the 3D image of the world, the key 161 shows the assigned colors of the beacon dot representing web page load time in seconds; i.e., green represents fastest/lowest load time {i.e., fast performance} while Red represents slowest/high load time {i.e., slow performance}).  The rationale and motivation to combine Gardner and Han is recited in the rejection of claim 1.
The examiner then admits that Han and Gardner do not appear to teach the color coding scheme as claimed comprising:
capture a still picture of a screen of the user interface that displays the elements;
place the assigned colors over the elements in the still picture to generate a window displaying the elements colored by the assigned colors.
Gallo discloses a system (see ¶ 0016) comprising modules to implement the features:
capture a still picture of a screen of the user interface that displays the elements (Gallo: see Fig. 1 and ¶¶ 0034; SUI 10 comprising a plurality of portals 16 where portals 16 may contain sensory cues 18.  ¶¶ 0005; one form of sensory cue is a snapshot of a window used by the associated application such as web page or a page of a text document, a snapshot is a way to automatically generate a relevant image for a sensory cue, as it simply takes a picture of snapshot of a screen to be used as a visual cue.  ¶ 0047 discloses the coloured marker preferably takes the shape {~ interpreted as captured still picture} of the portal 16);
place the assigned colors over the elements in the still picture to generate a window displaying the elements colored by the assigned colors (see Figs. 5-7 and ¶¶ 0049, 0050; colour-coding of the portals is achieved through the use of coloured markers assigned to portals 16 according to a pre-specified criteria or colour coding scheme. See Figs. 7-9 and ¶¶ 0079-0083 for an example of applying colours over portals.  ¶ 0047 discloses the portal 16 will appear to the user as being effectively filled with that colour.  As a further example, the coloured marker also take the form of an icon or shape placed in the portal 16).
Thus, combining Gallo and Han as modified by Gardner would meet the claimed limitations for the same reasons as set forth in the rejection of claim 1.

On page 10, Appellant argues that “Although Gallo discusses placing a colored marker in each portal 16 to represent the data in the portal, Gallo does not place the colored over any assigned element in a still picture of the portal to display the element being colored by that color.  Placing a colored marker in the portal to represent the data, as discussed in Gallo, is not the same as placing an assigned color over an element in a still picture of the screen, as recited in independent claim 1 (Brief Page 10, lines 10-14).  

Examiner respectfully disagrees and reminds the Appellant that the disputed features are rejected based on the combined teaching of Han, Gardner, and Gallo.  As stated above, Han discloses all the limitations of claim 1 except the details of a color-coded scheme.  Han suggests that many color-coded schemes can be used to color elements in the user interface (Han: see Figure 17A and ¶¶ 0082, 0091).  For clarity paragraphs 0082, 0091 are copied down below:
[0082] The communication terminal applies an image effect to the favicon, and sets the favicon to which the image effect has been applied as a bookmark of the accessed website in step 815. The image effect includes effects provided during general image editing, such as a smooth-process, rotation, color control, brightness control, size a shadow effect, a frame addition, etc. The communication terminal may apply a plurality of image effects to the favicon, and doubly apply the same image effect to the favicon. For example, the communication terminal may doubly perform a smooth-process on the favicon, and perform only a primary smooth-process on the favicon, and perform both primary and secondary smooth-processes on the favicon depending on a circumstance and setting as illustrated in FIG. 12. In addition, the communication terminal may add a frame of a stamp style, a CD case style, or a book style to the favicon on which the primary smooth-process has been performed as illustrated in FIG. 14. (emphasis added)
[0091] As illustrated in FIG. 17, when displaying the bookmark in step 903, the communication terminal may display a loading time or a loading speed for each bookmark. Here, the loading time or the loading speed may be classified for each step and represented using color, figure, an image, etc., and represented using a number as illustrated in FIGS. 16 and 17. For example, the loading time or the loading speed may be represented by adding a badge-shaped icon on each bookmark, or changing a background color, or changing color, a font, a size, etc. of a relevant website title. (emphasis added)
As seen in Figure 17A and paragraphs 0082, 0091 above, a picture of a screen of a user interface is displayed with badge-shaped icons displayed over the elements of the user interface, the badge-shaped icons added over each bookmark {represented by favicon} is color-coded based on the loading time or the loading speed such as ‘High’, ‘Medium’, ‘Low’.  Han achieves the similar product as the claimed invention without providing details on how a color is being placed over the elements of the user interface.  However, Han suggests that many image effects could be applied to the favicon {~ element} (see ¶ 0082) and those effects are non-limited examples.
The examiner relies on Gallo for the disclosure of the details of placing a color over a captured image of a screen is detailed in Gallo.  Gallo discloses in paragraph 0047 as copied down below:
[0047] At step 38, a coloured marker is displayed in each of the portals 16 of the SUI 10. In this embodiment of the invention, the coloured marker displayed in a portal is coloured with the colour associated with the portal. The coloured marker may be in a variety of forms. For example, the coloured marker preferably takes the shape of the portal 16, and has the colour associated with the portal 16. Accordingly, the portal 16 will appear to the user as being effectively filled with that colour. As a further example, the coloured marker may also take the form of an icon or shape placed in the portal 16, and coloured predominantly or completely with the colour associated with the portal 16. Additional indicia such as a text or numeric label may also appear in the portal 16.
	
As disclosed in ¶ 0047, in order for “the coloured marker preferably takes the shape of the portal 16”, it is obvious that the portal itself is being captured to determine the shape of the portal.  The examiner notes that the claims does not recite how a captured still picture of a screen looks like and how it being captured (i.e., individually capture the content of each elements or capture the shape of the elements of the user interface?).  Accordingly, a screen could be captured using shapes of the elements (i.e., portals 16) of the screen as illustrated in Gallo’s Figure 6 (copied down below).

    PNG
    media_image3.png
    730
    612
    media_image3.png
    Greyscale



On page 12, Appellant relies on similar arguments provided in claim 1 to assert that independent claims 8 and 12 be reversed and allowed (Brief page 12).  

Examiner respectfully disagrees for the same reasons provided in the response provided in claim 1 above.

On page 12, Appellant relies on similar arguments provided in claim 1 to assert that dependent claims 2, 4-7, 9, 11, 13-15, and 17-20 be reversed and allowed (Brief page 12).  

Examiner respectfully disagrees for the same reasons provided in the response provided in claim 1 above.

(B) The rejection of claims 10 and 16 under 35 U.S.C § 103(a) as being unpatentable over Han in view of Gardner, Gallo, and O’Toole should be reversed (see Brief pages 12-13).

On page 12, Appellant continues to rely on similar arguments provided in claim 1 to assert that independent claims 10 and 16 be reversed and allowed (Brief page 12).  

Examiner respectfully disagrees for the same reasons provided in the response provided in claim 1 above.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/TUYETLIEN T TRAN/
Primary Examiner, Art Unit 2179

Conferees:
/RENEE D CHAVEZ/            Supervisory Patent Examiner, Art Unit 2179                                                                                                                                                                                            

/ABDULLAH AL KAWSAR/            Supervisory Patent Examiner, Art Unit 2171                                                                                                                                                                                            
                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.